BARHAM, Justice
(dissenting).
At the beginning of a hearing for reduction of bail in the district court, exception was taken to the ruling of the judge that he would not limit the State’s cross-examination of the defendant during the hearing; and the hearing was continued to permit the defendant to present that adverse ruling to this court under our supervisory jurisdiction.
We issued an alternative writ ordering the district judge to reduce bail or show cause to the contrary. The judge responded that he could not act on the motion for reduction of bail because the hearing had been interrupted by the defendant’s writ application and was still pending. The judge requested that we resolve the question of law regarding limitation of the defendant’s testimony and remand the matter with proper instructions so that he could proceed with the hearing and rule upon the bail reduction motion.
Instead of resolving the legal issue presented, the majority have arbitrarily fixed bail for the defendant on her ex parte motion, which was opposed by the State, without benefit of a hearing or evidence. I respectfully submit that this is grave error and a severe encroachment by this court upon the authority of the district court. The matter should have been remanded to the district court for full hearing and a ruling.
I take further exception to the majority’s obiter dictum pronouncement upon the is*921sue of cross-examination when they have made that question moot by fixing bail and terminating the hearing. Additionally, I believe the reasoning of the majority in that respect to be incorrect.
I respectfully dissent.